MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                          FILED
regarded as precedent or cited before any                               May 13 2020, 10:09 am

court except for the purpose of establishing                                   CLERK
                                                                         Indiana Supreme Court
the defense of res judicata, collateral                                     Court of Appeals
                                                                              and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
R. Thomas Lowe                                          Curtis T. Hill, Jr.
Lowe Law Office                                         Attorney General of Indiana
New Albany, Indiana
                                                        George P. Sherman
                                                        Supervising Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Gabrial Christor,                                       May 13, 2020
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        19A-CR-2676
        v.                                              Appeal from the Clark Circuit
                                                        Court
State of Indiana,                                       The Honorable Steven M. Fleece,
Appellee-Plaintiff.                                     Judge Pro Tempore
                                                        Trial Court Cause No.
                                                        10C01-1808-F5-194



Bailey, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-2676 | May 13, 2020                     Page 1 of 5
                                          Case Summary
[1]   Gabrial Christor (“Christor”) appeals an order of the trial court that revoked his

      probation and ordered him to serve his previously-suspended sentence. He

      presents the issue of whether the trial court abused its discretion by failing to

      consider less stringent consequences. We affirm.



                            Facts and Procedural History
[2]   On February 7, 2019, Christor pled guilty to Carrying a Handgun without a

      License, a Level 5 felony, and Possession of Paraphernalia, a Class C

      misdemeanor. He was sentenced to three years imprisonment, all suspended to

      probation. Christor reported to the Clark County Probation Department for an

      initial intake interview, but he did not appear for any probation meeting

      thereafter. On June 20, 2019, Christor was arrested and charged with six drug-

      related offenses. On July 25, 2019, the State filed a petition to revoke Christor’s

      probation.


[3]   On October 26, 2019, the trial court conducted an evidentiary hearing.

      Christor’s assigned probation officer, Rupert Strawbridge (“Strawbridge”),

      testified that he had never met Christor because he did not “show up” for

      scheduled meetings. (Tr. Vol. II, pg. 13.) Strawbridge also testified that

      Christor had moved without providing notice to the probation department and

      mail had been returned as undeliverable. The State offered into evidence a

      probable cause affidavit signed by the officer who arrested Christor on June 20,


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2676 | May 13, 2020   Page 2 of 5
      2019. According to the affiant, Christor was being transported to jail when he

      admitted that he was holding heroin. Christor testified and attributed his lack

      of contact with the probation department to his having been hospitalized,

      bedridden, and homeless. He also testified that his girlfriend had contacted

      someone in the probation department on his behalf.


[4]   The trial court found that Christor had violated the terms of his probation,

      revoked the probation, and ordered Christor to serve the previously suspended

      three-year sentence. Christor now appeals.



                                Discussion and Decision
[5]   Probation may be revoked where: (1) the person violated a condition of the

      probation during the probationary period; and (2) the petition to revoke

      probation was filed during the probationary period or before the earlier of one

      year after termination of probation or forty-five days after the state receives

      notification. See Ind. Code § 35-38-2-3(a). “[A] trial court’s sentencing

      decisions for probation violations are reviewable using the abuse of discretion

      standard.” Prewitt v. State, 878 N.E.2d 184, 188 (Ind. 2007). An abuse of

      discretion occurs when the decision is clearly against the logic and effect of the

      facts and circumstances before the trial court. Id.


[6]   Christor concedes that sufficient evidence supports the revocation decision; he

      challenges only the consequence imposed, arguing:




      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2676 | May 13, 2020   Page 3 of 5
              The abuse of discretion is that the trial court took no opportunity
              to inquire into the possibility of intermediate sanctions that could
              have provided increased supervision of Christor, such as
              Community Corrections or home incarceration. Neither did the
              trial court consider any type of treatment for Christor’s obvious
              drug problem. Instead, the trial court summarily revoked the
              entire suspended sentence to be executed.


      Appellant’s Brief at 7-8.


[7]   Where the trial court finds that a person has violated a condition of probation,

      the court may: (1) continue the person on probation, with or without

      modifying or enlarging the conditions; (2) extend the person’s probationary

      period for not more than one year beyond the original probationary period; or

      (3) order the execution of all or part of the sentence that was suspended at the

      time of initial sentencing. See I.C. § 35-38-2-3(h). Under this statute, the

      discretion afforded the trial court is extremely broad. There is no obligation

      imposed upon the trial court to consider a particular placement, such as

      community corrections, a drug treatment program, or home incarceration.


[8]   The trial court found that Christor violated his probation by failing to report

      and committing new criminal conduct, and the trial court stated that the

      immediacy of Christor’s violations justified the maximum consequence.

      Christor was afforded leniency but violated multiple terms of his probation. He

      has demonstrated no abuse of discretion in the trial court’s decision to order

      that he serve the entirety of his previously-suspended sentence.




      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2676 | May 13, 2020   Page 4 of 5
[9]   Affirmed.


      Crone, J., and Altice, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2676 | May 13, 2020   Page 5 of 5